DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 10/23/2019 is noted by the Examiner.

Allowable Subject Matter
Claims 18-30 and 33-56 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, HASEGAWA (JP 2007174770) and YAMAGUCHI (JP 2011144927), fail to specifically teach the invention as claimed. The specific limitation of a positioning apparatus having an actuator drive movable along an axial direction; a first and second gripping apparatus, the first and second gripping apparatus having a phase change material is held within the open region and coupled with the temperature adjusting device, in independent claims 18 and 38 when combined with the limitations of a controller being connected to the first and second gripping apparatus and is configured to send a signal to the actuator drive, a position of the stick along the axial direction is adjusted or held constant depending on the one or more signals provided to the actuator drive, the first gripping apparatus, and the second gripping apparatus also in independent claims 18 and 38 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 18-30 and 33-56. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Hasegawa discloses an actuator being equipped with a movable part which has a shaft, a tubular fixed part which has a support for supporting the movable part rockably in seesaw form, with one part of the shaft as a fulcrum, and accommodating the one end side of the shaft, and a spring mechanism part which elastically couples the movable part with the fixed part. A permanent magnet, which constitutes a reverse magnetic pole in the orthogonal direction to the axial direction, is arranged on the side of the movable part.
YAMAGUCHI discloses a positioning device having a coarse movement mechanism having a screw shaft fixed to a base, and a nut screwed to the screw shaft and rotatably supported on a moving table, and moving the moving table in an axial direction by rotation of the nut; two rolling bearing devices arranged facing each other and applying a pre-load; a housing fixed to the moving table and having an inner peripheral surface fitting together with an outer peripheral surface of each outer ring, of the rolling bearing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855